Case 5:19-cv-01821-SB-SP Document 255 Filed 08/10/21 Page 1 of 2 Page ID #:5799



  1
                                                                       JS-6
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10    BROTHERHOOD MUTUAL                    Case No.: 5:19-cv-01821 SB (SPx)
       INSURANCE COMPANY, an
 11    Indiana corporation,                  JUDGMENT IN FAVOR OF
                                             PLAINTIFF BROTHERHOOD
 12                 Plaintiff,               MUTUAL INSURANCE
                                             COMPANY’S MOTIONS FOR
 13          v.                              SUMMARY JUDGMENT AND TO
                                             DISMISS
 14    SERGEI VINKOV, an individual;
       ROES 1 through 10,
 15                                          Date:        April 23, 2021
                    Defendants.              Time:        8:30 a.m.
 16                                          Courtroom:   6C
                                             Judge:       Hon. Stanley Blumenfeld, Jr.
 17    AND RELATED CROSS
       ACTIONS.
 18
 19
            Plaintiff Brotherhood Mutual Insurance Company filed a Complaint for
 20
      Declaratory Relief against Defendant Sergei Vinkov on September 23, 2019.
 21
      Dkt. No. 1.
 22
            On February 26, 2021, Plaintiff Brotherhood Mutual Insurance Company
 23
      filed a Motion for Summary Judgment pursuant to Federal Rule of Civil
 24
      Procedure 56(a) as to Plaintiff’s Complaint and Defendant/Cross-Complainant
 25
      Sergei Vinkov’s Counter-Claim. Dkt No. 207.
 26
            Also on February 26, 2021, Plaintiff Brotherhood Mutual Insurance
 27
      Company filed a Motion to Dismiss Defendant Sergei Vinkov’s Cross-Claim
 28
                                             1
                                                    Case No. 5:19-cv-01821 SB (SPx)
Case 5:19-cv-01821-SB-SP Document 255 Filed 08/10/21 Page 2 of 2 Page ID #:5800



  1   pursuant to Federal Rule of Civil Procedure 37(b)(2)(A)(ii)(v). Dkt. No. 207.
  2         After reading and considering Plaintiff’s Motion for Summary Judgment
  3   and Motion to Dismiss, and the papers filed in support and in opposition to those
  4   Motions, IT IS HEREBY ORDERED THAT:
  5         1.     Plaintiff’s Motion for Summary Judgment is GRANTED;
  6         2.     Plaintiff’s Motion to Dismiss is GRANTED;
  7         3.     Pursuant to Federal Rule of Civil Procedure 54(d)(1) and Local
  8   Rules 54-2 and 54-3, Plaintiff is deemed the prevailing party in this action and is
  9   entitled to recover the costs it incurred in this action.
 10         4.     Any request by Plaintiff for an award of attorneys’ fees and related
 11   nontaxable expenses under Federal Rule of Civil Procedure 54(d)(2) shall be
 12   made pursuant to Local Rule 54-10.
 13
 14         IT IS SO ORDERED.
 15
 16   Dated: August 10, 2021            By:______________________________
                                                  Honorable Stanley Blumenfeld, Jr.
 17
                                                  U.S. DISTRICT COURT JUDGE
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  2
                                                         Case No. 5:19-cv-01821 SB (SPx)
